--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com 8-K [bonds-8k_0206.htm]
 
Exhibit 10.7
 

 
Asset Purchase Agreement
 
by and among
 
Bonds.com Group, Inc.
 
Bonds.com MBS, Inc.,
 
and
 
Beacon Capital Strategies, Inc.
 
Dated as of February 2, 2011
 
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
 
ARTICLE I DEFINITIONS
1
1.01
Definitions
1
ARTICLE II PURCHASE AND SALE
6
2.01
Purchase of Business Assets
6
2.02
Excluded Assets
7
2.03
Assumed Obligations
7
2.04
Excluded Liabilities
7
ARTICLE III PURCHASE PRICE AND CLOSING
8
3.01
Purchase Price for the Business Assets
8
3.02
Closing.
8
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER
9
4.01
Organization
9
4.02
Authority; Enforceability
9
4.03
Consents
10
4.04
No Undisclosed Liabilities
10
4.05
Legal Actions
10
4.06
Title; Sufficiency of Assets
11
4.07
Material Contracts.
11
4.08
Tax Matters
11
4.09
Applicable Laws and Permits
11
4.10
Employment Matters.
12
4.11
Employee Benefit and Compensation Plans
13
4.12
Intellectual Property.
13
4.13
Brokers
14
4.14
Entirely for Own Account
14
4.15
Disclosure of Information
14
4.16
Restricted Securities
15
4.17
No Public Market
15
4.18
Legends
15
4.19
Foreign Investors
15
4.20
Disclosure
16
ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT
16
5.01
Organization and Qualification
16
5.02
Authorization; Enforcement; Validity
16
5.03
Issuance of Shares
17
5.04
No Conflicts
17
5.05
Consents
17

 
 
 

--------------------------------------------------------------------------------

 
 
5.06
No General Solicitation; Placement Agent’s Fees
18
5.07
No Integrated Offering
18
5.08
SEC Documents; Financial Statements
18
5.09
Absence of Certain Changes
19
5.10
No Undisclosed Events, Liabilities, Developments or Circumstances
19
5.11
Conduct of Business; Regulatory Permits
19
5.12
Sarbanes-Oxley Act
20
5.13
Transactions With Affiliates
20
5.14
Equity Capitalization
20
5.15
Indebtedness and Other Contracts
21
5.16
Absence of Litigation
21
5.17
Employee Relations
22
5.18
Title
22
5.19
Intellectual Property Rights
22
5.20
Tax Status
23
5.21
Internal Accounting and Disclosure Controls
23
5.22
Broker Dealer Entities.
23
5.23
Investment Company Status
24
5.24
Stock Option Plans
25
5.25
Amendment and Release
25
5.26
Notes
25
5.27
Certain Agreements
25
5.28
Rights of Registration and Voting Rights
25
5.29
Disclosure
25
5.30
Condition of Assets
26
ARTICLE VI COVENANTS OF THE SELLER
26
6.01
Confidentiality.
26
6.02
Covenant Not to Compete.
27
6.03
Employees of the Business
28
6.04
Consents; Failure to Obtain Consents
29
ARTICLE VII TAXES AND RELATED MATTERS; ADDITIONAL COVENANTS
29
7.01
Tax Reporting; Liability for Taxes
29
7.02
Tax Reorganization; Consistent Tax Treatment
29
7.03
Additional Tax Matters
29
7.04
Fulfillment of Conditions
30
7.05
Bulk Transfer Laws
30
7.06
Record Retention Obligations
30
7.07
Series D Convertible Preferred Stock
30
ARTICLE VIII CONDITIONS TO CLOSING
30
8.01
Conditions to Obligation of Buyer
30
8.02
Conditions to Obligation of Seller
31
ARTICLE IX INDEMNIFICATION
32
9.01
Survivability of Representations, Warranties and Covenants
32

 
 
 

--------------------------------------------------------------------------------

 
 
9.02
Agreement to Indemnify
32
9.03
Limitations on Indemnification Obligations
33
9.04
Exclusive Remedy
33
ARTICLE X MISCELLANEOUS
34
10.01
Notices
34
10.02
Amendments; No Waivers
35
10.03
Expenses
35
10.04
Successors and Assigns
35
10.05
Counterparts; Effectiveness
35
10.06
Entire Agreement
36
10.07
Severability; Third Party Beneficiaries
36
10.08
Further Assurances
36
10.09
Public Announcements
36
10.10
Governing Law
36
10.11
Prevailing Party
37



 
 

--------------------------------------------------------------------------------

 

EXHIBITS
 


 
Exhibit A – Bill of Sale
 
Exhibit B – Escrow Agreement
 
Exhibit C – Form of Employment Agreement
 
Exhibit D – Voting Agreement
 
Exhibit E - Barry Agreements
 
Exhibit F – Promissory Note Amendments
 
Exhibit G – O’Krepkie Letter Agreement
 
Exhibit H – Radnor Engagement Letter Amendment
 
Exhibit I – Radnor Revenue Sharing Agreement Amendment
 
Exhibit J – Financial Advisory Agreement Termination and Release
 



 
 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (this “Agreement”), dated as of February 2, 2011,
is entered into by and among Bonds.com Group, Inc., a Delaware corporation
(“Parent”), Bonds.com MBS, Inc., a Delaware corporation and wholly-owned
subsidiary of Parent (“Buyer”) and Beacon Capital Strategies, Inc., a Delaware
corporation (“Seller”).
 
Background
 
Seller was engaged in a software business that is dedicated to the development
and offering of an electronic trading platform for trades in both liquid and
less liquid fixed income securities and as incident thereto owned a subsidiary
that was a registered broker/dealer (collectively, the “Business”).  Buyer
wishes to purchase and acquire, and Seller desires to sell to Buyer,
substantially all of the assets of the Business, in a tax-free reorganization
pursuant to Section 368(a)(1)(C) of the Code, all on and subject to the terms
and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the premises, and the mutual
representations, warranties, covenants and agreements hereinafter set forth, the
parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.01           Definitions.  Terms not defined in this Section 1.01 have the
meanings provided to them elsewhere in this Agreement.  The following terms, as
used in this Agreement, have the following meanings:
 
“Affiliate” whether or not capitalized, means, with respect to any Person, any
Person directly or indirectly Controlling, Controlled by or under direct or
indirect common Control with such other Person.
 
“Authorized Share Increase” means the Parent’s authorization of shares of Parent
Common Stock of not less than 1,000,000,000.
 
“BCM”  means Beacon Capital Markets, LLC, a New York limited liability and a
wholly-owned subsidiary of Seller.
 
“Broker Dealer Entity” means any entity required to be registered as a broker or
dealer with the SEC or Governmental Authority.
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.
 
“Claim Shares” means with respect to an indemnification claim by a Buyer
Indemnitee, that number of shares of the Escrow Stock (and the Supplemental
Escrow Stock, if applicable) determined by multiplying (a) the total number of
the Shares set forth in Section 3.01 by (b) the quotient of (i) dividing the
total amount of the Damages that are subject to the claim by (ii) the product of
(1) the Conversion Rate (as defined in the Series C Certificate of
 

 
 

--------------------------------------------------------------------------------

 

Designation) in effect  on the Determination Date and (2) the Fair Market Value
of one share of the Parent Common Stock on the Determination Date.  If the
number of shares of Escrow Stock (and the Supplemental Escrow Stock, if
applicable) is less than the calculated amount of Claim Shares then the Claim
Shares shall mean all of the shares of the Escrow Stock (and the Supplemental
Escrow Stock, if applicable) then held by the Escrow Agent.  If the shares of
Escrow Stock and Supplemental Escrow Stock have been converted into shares of
Parent Common Stock, then the number of Claim Shares shall be determined by
dividing (i) the total amount of Damages subject to the claim, by (ii) the Fair
Market Value of one share of Parent Common Stock on the Determination Date.  If
the number of Claim Shares determined by the formula above results in fractional
shares, then the number of Claim Shares shall be rounded up to the next whole
share.  For illustration purposes, a calculation of the Claim Shares is set
forth on Schedule 1.01.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Contingent Obligations” means as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
 
“Contracts” means all contracts, agreements, options, understandings, leases for
real or personal property, licenses, sales and accepted purchase orders,
commitments, warranties and other instruments of any kind, including any
Material Contracts, whether written or oral.
 
“Control” (including the terms “controlling,” “controlled by” and “under common
control with”), whether or not capitalized, means with respect to any specified
Person the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through
ownership of securities, by contract or otherwise.
 
“Conversion Agreement” means that certain Agreement with Respect to Conversion
between Parent and Seller dated the same date as this Agreement.
 
“Damages” means all demands, claims, assessments, losses, damages, diminution in
value, costs, defense costs, expenses, liabilities, judgments, awards, fines,
interest, sanctions, penalties, charges (including any amounts paid in
settlement).
 
“Determination Date” means the date a claim for indemnification is made by
Buyer.
 
“Employee Benefit Plan” means any “employee benefit plan” (as defined by Section
3(3) of ERISA), and any other bonus, profit sharing, pension, compensation,
deferred compensation, stock option, stock purchase, fringe benefit, severance,
post-retirement, scholarship, disability, sick leave, vacation, individual
employment, commission, bonus, payroll practice, retention, or other plan,
agreement, policy, trust fund or arrangement.
 

 
2

--------------------------------------------------------------------------------

 

“Escrow Period” means the period beginning on the Closing Date and ending on the
twenty-four (24) month anniversary of the Closing Date.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” means arithmetic average of the VWAP of the Parent Common
Stock for the twenty (20) Trading Days immediately preceding the Determination
Date.
 
“Governmental Authority” means the securities commission or similar authority of
any domestic or foreign governmental or regulatory authority, department, board,
instrumentality, agency, court, tribunal arbitrator, commission or other entity.
 
“Indebtedness” means, without duplication (A) all indebtedness for borrowed
money, (B) all obligations issued, undertaken or assumed as the deferred
purchase price of property or services, including, without limitation, “capital
leases” in accordance with United States generally accepted accounting
principles (other than trade payables entered into in the ordinary course of
business), (C) all reimbursement or payment obligations with respect to letters
of credit, surety bonds and other similar instruments, (D) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above.
 
“Intellectual Property” means all patents, patent applications, docketed
inventions, registered and unregistered trademarks, trademark applications,
trade names, service marks, copyrights, computer programs, design and code
documentation, and other software, domain names, URLs, websites, trade secrets,
confidential and proprietary business information, unpatented inventions,
processes, methodologies, know how, engineering, drawings, plans and product
specifications, all other intellectual property, including all trade dress,
promotional displays and materials, price lists, bid and quote information,
literature, catalogs, brochures, advertising material and the like, all
telephone numbers, telephone and advertising listings, customer, prospective
customer, supplier and distributor lists and all other information and data
relating to the Business or its customers or suppliers, all product development,
packaging development, and any licenses, license agreements and applications
related to any of the foregoing.
 

 
3

--------------------------------------------------------------------------------

 

“Knowledge” means, with respect to Seller, (i) the actual knowledge of Seller’s
officers, directors and other members of its management team, and (ii) the
knowledge that such persons would be expected to have based on a reasonable
investigation of the representation, warranty, fact or matter in question.
 
“Leased Premises” means Seller’s offices located at 420 Madison Avenue, New
York, New York 10017.
 
“Liability” means any liability or obligation of any kind, character or
description, whether known or unknown, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated, secured or unsecured, joint or several,
due or to become due, vested or unvested, executory, determined, determinable or
otherwise, whether or not required to be accrued, reserved against or otherwise
reflected on financial statements prepared in accordance with GAAP (as
hereinafter defined) or is disclosed or required to be disclosed on any Schedule
to this Agreement.
 
“Lien” means any lien, pledge, security interest, hypothecation, transfer
restriction, right of first refusal, adverse claim, conditional sales contract,
claim or charge of any kind or nature whatsoever.
 
“Material Adverse Effect” means a material adverse effect on, or a material
adverse change in (i) the operations, affairs, prospects, condition (financial
or otherwise), results of operations, assets, Liabilities or any other aspect of
the Business or the Business Assets, or (ii) Seller’s ability to validly sell,
assign and transfer the Business Assets to Buyer.
 
“Material Contract” means each Contract related to the Business or the Business
Assets or pursuant to which the Business or the Business Assets are subject to
any obligation that: (i) involves the expenditure or receipt of more than Ten
Thousand Dollars ($10,000) over the remaining term thereof; (ii) imposes any
non-compete obligation; (iii) provides for or relates to any employment (other
than at-will arrangements) or consulting relationship with any Person who
performs services for the Business; (iv) is between Seller and any Affiliate or
other Related Party; (v) pursuant to which the Business occupies any real
property; (vi) grants or results in a Lien on any of the Business Assets; (vii)
grants or increases any severance, continuation, termination or post-termination
pay to any director, officer, shareholder, interest holder, partner, employee,
agent or independent contractor of Seller or any related party; or (viii)
extends for a term of more than twelve (12) months from the Closing Date (unless
terminable by Seller without payment or penalty upon no more than thirty (30)
days notice).
 
“OTCBB” means the OTC Bulletin board.
 
“Parent Common Stock” means the Common Stock, par value $0.0001 per share, of
Parent.
 
“Permitted Liens” means statutory Liens for current Taxes, assessments, fees and
other charges by governmental authorities that are not due and payable as of the
Closing Date or are being contested in good faith as of the Closing Date.
 

 
4

--------------------------------------------------------------------------------

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, bank, estate or other entity or organization,
including a governmental authority.
 
“Registration Rights Agreement” means the Registration Rights Agreement among
Parent, GFINET, INC., Oak Investment Partners XII, Limited Partnership, Bonds
Mx, LLC, UBS Americas, Inc. and certain other stockholders of Parent.
 
“Related Party” means, with respect to any Person, (x) any Affiliate of such
Person, (y) any member, shareholder, partner, interest holder, legal guardian,
director, officer or executive employee of such Person or any of its Affiliates,
or (z) any family member or Affiliate of any of the foregoing.
 
“SEC” means the United States Securities and Exchange Commission.
 
“SEC Documents” means all reports, schedules, forms, statements and other
documents required to be filed by Parent with the SEC pursuant to the reporting
requirements of the Exchange Act, including all exhibits included therein and
financial statements, notes and schedules thereto and documents incorporated by
reference therein, and the Parent’s Schedule TO filed on June 30, 2010.
 
“Securities” means the Shares and the Parent Common Stock issuable upon
conversion of the Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Self-Regulatory Organization” means FINRA and any other commission, board,
agency or body that is not a Governmental Authority.
 
“Series C Designation Certificate” means the Certificate of Designation of the
Series C Convertible Preferred Stock of Parent filed on February 2, 2011, with
the Delaware Secretary of State.
 
“Series C Preferred Stock” means the Series C Preferred Convertible Stock, par
value $0.0001 per share, of Parent.
 
“Special Claim” means a indemnification claim made by a Buyer Indemnitee under
Section 9.02(a) arising out of or as a result of a breach of the representation
or warranty made by Seller in Section 4.12 or as a result of a breach of any
other representation, warranty or covenant of Seller, which such breach
primarily relates to Intellectual Property.
 
“Stockholders’ Agreement” means the Stockholders’ Agreement among Parent,
GFINET, INC., Oak Investment Partners XII, Limited Partnership, Bonds Mx, LLC,
UBS Americas, Inc. and certain other stockholders of Parent.
 

 
5

--------------------------------------------------------------------------------

 

“Subsidiary” whether or not capitalized, means any entity in which the Parent or
Buyer, directly or indirectly, owns at least a majority of the capital stock or
other equity or similar interest.
 
“Tax” or “Taxes” means all taxes, assessments or impositions imposed of any kind
or nature whatsoever (including, without limitation, employee or other
withholding obligations and employer payroll taxes and FICA).
 
“Trading Day” means (a) any day on which the Parent Common Stock is listed or
quoted and traded on its primary trading market, or (b) if the Parent Common
Stock is not then listed or quoted and traded on any trading market, then any
Business Day.
 
“Transaction Agreements” means this Agreement, the Escrow Agreement, the
Conversion Agreement and the other agreements, documents, instruments, and
certificates executed or to be executed by Seller pursuant to this Agreement.
 
“VWAP” means on any particular Trading Day or for any particular period the
volume weighted average trading price per share of Parent Common Stock on such
date or for such period on an primary market as reported by Bloomberg L.P., or
any successor performing similar functions.
 
ARTICLE II
PURCHASE AND SALE
 
2.01           Purchase of Business Assets.  Subject to the terms and conditions
of this Agreement, at the Closing, Seller shall sell, transfer, convey, assign
and deliver to Buyer, and Buyer shall purchase and acquire from Seller, free and
clear of all Liens other than Permitted Liens, all right, title and interest in
and to all of the assets, properties and rights of Seller, but excluding the
Excluded Assets (as defined in Section 2.02), wherever located, and whether or
not reflected on the books of Seller (collectively, the “Business Assets”),
including but not limited to:
 
(a)           all of the equipment, furniture, fixtures and other tangible
assets of the Business;
 
(b)           all those Contracts relating to the Business listed on Schedule
2.01(b); including, but not limited to, the lease for the Leased Premises;
 
(c)           all books, records, files, papers, whether in hard copy or
electronic format, used in the Business, except those identified in Sections
2.02(e) and (f);
 
(d)           all prepaid fees, expenses, deposits, advance payments and similar
payments, and prepayments by clients or prospective clients, of the Business for
periods or services to be performed on or after the Closing, including but not
limited to leases and rentals, but excluding prepayments of Taxes other than
accrued non-income Taxes;
 

 
6

--------------------------------------------------------------------------------

 

(e)           all Intellectual Property and other intangible assets associated
with the Business, including, but not limited, to the goodwill and going concern
rights and the Intellectual Property listed on Schedule 2.01(e); and
 
(f)           all Seller’s rights, claims, credits, causes of action or  rights
of set-off against third parties relating to the Business Assets, including,
without limitation, unliquidated rights under warranties.
 
2.02           Excluded Assets.  Notwithstanding anything in Section 2.01 to the
contrary, the Business Assets shall not include, and Buyer shall not be deemed
to purchase or acquire, any of the following assets, properties or rights of
Seller (the “Excluded Assets”):
 
(a)           any cash on hand, bank accounts, cash equivalents and marketable
securities;
 
(b)           all accounts receivable from clients of the Business for services
performed prior to the Closing;
 
(c)           any Contracts not identified on Schedule 2.01(b);
 
(d)           all Permits used or held for use in the Business;
 
(e)           the original of any books and records that Seller is expressly
required by applicable law to retain, so long as Seller delivers at least one
copy thereof to Buyer;
 
(f)           the membership or other equity interest of BCM;
 
(g)           the corporate seal, minute books, stock books, income tax returns
and other records relating to the corporate or other legal organization of
Seller;
 
(h)            all assets relating to any employee benefit plans, policies or
arrangements and related trusts; and
 
(i)           all of the rights of Seller under this Agreement and any other
Transaction Agreement, including any rights of Seller to Excluded Assets and
Excluded Liabilities.
 
2.03           Assumed Obligations.  As part of the consideration for the
Business Assets, Buyer shall assume only the executory obligations of Seller to
be performed on or after the Effective Time under those Contracts set forth on
Schedule 2.01(b), in each case to the extent the liabilities and obligations of
Seller arise from the conduct of the Business in the ordinary course and are
legally assigned to Buyer, but excluding any Liabilities (i) arising from or
related to (A) any default, breach or violation of such Contract on or prior to
the Effective Time or (B) any Proceeding or threatened Proceeding relating to
the performance of services thereunder prior to the Effective Time, or (ii) for
payment of amounts due in respect of products or services provided to Seller or
the Business prior to the Closing (the “Assumed Obligations”).
 
2.04           Excluded Liabilities.  Other than as specifically listed in
Section 2.03 above, Buyer shall assume no Liability whatsoever of Seller or its
Affiliates, whether or not arising from
 

 
7

--------------------------------------------------------------------------------

 

or related to Seller, the Business or the Business Assets (the “Excluded
Liabilities”), and Seller shall pay, perform and discharge, as and when due,
each such Excluded Liability.  Without limiting the generality of the foregoing,
the Excluded Liabilities shall include, and under no circumstances shall Buyer
be deemed to assume or be obligated for any Liability of Seller arising out of
or relating to: (a) any Liability for Taxes of any kind or character other than
accrued non-income Taxes; (b) any Environmental Liability; (c) any indebtedness
of Seller; (d) any Liability, claims, choses in action, causes of action, rights
of recovery, rights of set-off of any kind by any third party (including any
employee or former employee of Seller) arising out of or related to the conduct
of Seller, the Business or the ownership of any Business Assets prior to the
Effective Time; (e) any Liability for any employee benefits, including Liability
for severance pay, unemployment compensation, termination pay or withdrawal
liability, relating to any employee benefit plan of Seller or any of its
affiliates; and (f) any Liability arising out of or related to Seller’s
ownership or operation of its businesses and assets other than the Business and
Business Assets, whether prior to, at or after the Effective Time.
 
ARTICLE III
PURCHASE PRICE AND CLOSING
 
3.01           Purchase Price for the Business Assets.  The purchase price for
the Business Assets shall equal 10,000 shares of Series C Preferred Stock, as
the same may be adjusted pursuant to the Series C Designation Certificate (the
“Purchase Price”), payable as and when provided in this Article III.
 
3.02           Closing.
 
(a)           Subject to the terms and conditions of this Agreement, the closing
(the “Closing”) of the purchase and sale of the Business Assets shall take place
at the offices of Buyer, or at such other location as Buyer and Seller may agree
in writing, beginning at 10:00 a.m. local time on the date of this Agreement, or
such other date as Buyer and Seller may agree in writing (the “Closing Date”).
 
(b)           Buyer shall pay the Purchase Price by causing Parent to issue
promptly after Closing to Seller a certificate representing 70% of the total
shares (or 7,000 shares) of the Series C Preferred Stock (the “Shares”) and by
causing Parent to deliver the Escrow Stock and the Supplemental Escrow Stock to
the Escrow Agent in accordance with Section 3.02(e).  At Closing, Buyer shall
deliver a copy of this certificate to Seller.
 
(c)           At Closing, Seller shall deliver or cause to be delivered to Buyer
the following:
 
(i)           possession or control of the Business Assets;
 
(ii)           a Bill of Sale and Assignment and Assumption Agreement in the
form of Exhibit A (the “Bill of Sale”), duly executed by Seller, and such other
instruments as may be reasonably requested by Buyer to transfer all right, title
and interest in, under and to the Business Assets to Buyer, free and clear of
Liens other than Permitted Liens;
 

 
8

--------------------------------------------------------------------------------

 

(iii)           an executed copy of the Escrow Agreement;
 
(iv)           evidence reasonably satisfactory to Buyer and its counsel that
all security interests, collateral assignments and other Liens other than
Permitted Liens on any of the Business Assets have been released, discharged and
terminated in full; and
 
(v)           any additional deliverables set forth in Section 8.01.
 
(d)           Unless otherwise agreed by Buyer and Seller, the purchase and sale
of the Business Assets, and the assumption of the Assumed Obligations, shall be
deemed effective as of 11:59 P.M. Eastern Standard Time on the Closing Date (the
“Effective Time”).
 
(e)           Buyer shall establish and maintain an escrow (the “Escrow
Account”) comprised of (i) 20% of the total number (or 2,000 shares) of Shares
(the “Escrow Stock”) and (ii) an additional 10% of the total number (or
1,000 shares) of the Shares (the “Supplemental Escrow Stock”), and shall
designate and appoint U.S. Bank National Association or such other escrow agent
that is acceptable to Buyer and Seller in connection therewith (the “Escrow
Agent”) to serve in accordance with the Escrow Agreement attached as Exhibit B
hereto (the “Escrow Agreement”) to be entered into by and among Buyer, the
Escrow Agent and Seller on the Closing Date.  The Escrow Stock and the
Supplemental Escrow Stock shall be payable to Seller and/or Buyer at the times
and to the extent provided in the Escrow Agreement and Section 9.02(d).  Any
disbursements of the Escrow Stock and/or the Supplemental Escrow Stock to Buyer
or any other Buyer Indemnitees shall be treated as a reduction of the aggregate
Purchase Price under this Agreement.  The Escrow Stock and the Supplemental
Escrow Stock will be delivered by Buyer to Escrow Agent promptly after Closing.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Buyer, as of the date of this Agreement and
again as of the Closing, as follows:
 
4.01           Organization.  Seller is a corporation, duly organized, validly
existing and in good standing under the laws of its state of incorporation, and
has all requisite power and authority to carry on its business as now conducted
by it and to own and operate its assets as now owned and operated by it.  Seller
is qualified to conduct the Business in those jurisdictions where its activities
require qualification as a foreign business entity.  Those jurisdictions are set
forth on  Schedule 4.01.
 
4.02           Authority; Enforceability.  Seller has the right, power and
corporate authority to execute and deliver the Transaction Agreements executed
or to be executed by Seller and to perform its respective obligations
thereunder.  The Transaction Agreements to which Seller is a party constitute
(or will, when executed and delivered as contemplated herein, constitute) the
legally binding obligations of Seller enforceable in accordance with their
respective terms, except as to the extent that such enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws affecting creditors’ rights and remedies generally or
by general equitable principles (whether applied by a court of law or
equity).  Except as set forth on Schedule 4.02, the execution, delivery and
performance of this
 

 
9

--------------------------------------------------------------------------------

 

Agreement and the other Transaction Agreements by Seller, and the consummation
of the transactions contemplated hereby and thereby, do not and will not: (a)
violate any provision of applicable law; or (b) contravene, conflict with, or
result in a violation of any provision of Seller’s certificate of incorporation
or bylaws or any resolution adopted by the Board of Directors or shareholders of
Seller.  All requisite corporate or other action has been taken by Seller to
authorize and approve the execution and delivery of this Agreement and the other
Transaction Agreements, and the performance by Seller of its obligations
hereunder and thereunder.
 
4.03           Consents.  Schedule 4.03 sets forth (a) each governmental or
other registration, filing, application, notice, transfer, consent, approval,
order, qualification and waiver required under applicable law to be obtained by
Seller in connection with the execution and delivery of any Transaction
Agreement, or the consummation of the transactions contemplated thereby, and (b)
each Material Contract with respect to which a consent of or waiver by, or
notice to, any other party thereto must be obtained by virtue of the execution
and delivery of the Transaction Agreements or the consummation of the
transactions contemplated thereby to avoid (i) the invalidity of such Material
Contract (or any provisions thereunder), (ii) the termination of such Material
Contract (or any provision thereunder), (iii) the giving rise to any right to
terminate such Material Contract (or any provision thereunder) by another party,
a breach or default of such Material Contract (whether with notice, passage of
time or both), or (iv) any other change or modification to the terms of, or
adverse effect to, such Material Contract (including triggering or accelerating
any obligations, payments or Liabilities or the creation of any Lien
thereunder).
 
4.04           No Undisclosed Liabilities.  Buyer will not, as a result of the
transactions contemplated by this Agreement or the other Transaction Agreements,
assume or become responsible or obligated for any Liability other than the
Assumed Obligations.  Seller has previously delivered to Buyer the historical
financial statements of Seller identified on Schedule 4.04 (collectively, the
“Financial Reports”).  Except as set forth on Schedule 4.04, the Financial
Reports (a) are true and correct in all material respects; (b) present fairly in
all material respects the financial condition of Seller and the Business and the
results of operations and cash flows of the Business as of the date(s) and for
the periods therein indicated; and (c) are consistent with the books and records
of Seller prepared in the ordinary course of business.  Seller has no
Liabilities other than: (i) as reflected in the most recent balance sheet
included in the Financial Reports; (ii) current liabilities incurred since the
date of the most recent balance sheet included in the Financial Reports in the
ordinary course of business consistent with past practice and that are not, in
the aggregate, material; (iii) executory obligations under Contracts, laws,
permits or Employee Benefit Plans in the ordinary course of business (other than
obligations resulting from a breach or default by the Company thereunder); and
(iv) the specific Liabilities set forth on Schedule 4.04.
 
4.05           Legal Actions.  Except as set forth on Schedule 4.05, there is no
demand, action, suit, claim, proceeding, complaint, grievance, charge, inquiry,
hearing, arbitration or governmental investigation of any nature, public or
private (each, a “Proceeding”) pending or, to the Knowledge of Seller,
threatened by or against Seller or the Business, or involving any of its assets
or properties, nor to the Knowledge of Seller, is there any basis for any such
Proceeding.  All services rendered and products sold by Seller have been in
conformity in all material respects
 

 
10

--------------------------------------------------------------------------------

 

with all applicable laws, all applicable contractual commitments and all express
and implied warranties.
 
4.06           Title; Sufficiency of Assets.   Seller owns good and marketable
title to and all right, title and interest in and to all of the Business Assets
free and clear of any Liens other than Permitted Liens.  No Person other than
the Seller has any right, title or ownership interest in or to any of the
Business Assets.  No Affiliate, including BCM, owns or controls any assets
necessary to conduct the business other than the broker-dealer licensing.
 
4.07           Material Contracts.
 
(a)           Schedule 4.07(a) lists each Material Contract.  Seller has
previously delivered to Buyer true and correct copies of all such Material
Contracts (or accurate written summaries of any oral Material Contract), each as
currently in effect.
 
(b)           Except as specifically described on Schedule 4.07(b), Seller has
not breached, violated or defaulted under (or taken or failed to take any action
that, with the giving of notice, the passage of time or both would constitute a
violation or default under), or received notice alleging that Seller has
breached, violated or defaulted under (or taken or failed to take any action
that, with the giving of notice, the passage of time or both would constitute a
violation or default under), any Contract included in the Business Assets.  To
the Knowledge of Seller, no other party obligated to Seller pursuant to a
Contract included in the Business Assets has breached, violated or defaulted
under (or taken or failed to take any action that, with the giving of notice,
the passage of time or both would constitute a default under) such Contract.
 
(c)           All of the Contracts included in the Business Assets: (i) were
entered into in the ordinary course of business on what Seller in good faith
considered to be commercially reasonable terms, with bona fide third parties in
arms-length transactions; (ii) are valid and enforceable in accordance with
their terms, except as to the extent that such enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws affecting creditors’ rights and remedies generally or by general
equitable principles (whether applied by a court of law or equity); (iii) are in
full force and effect; and (iv) will continue to be valid and enforceable and in
full force and effect on identical terms after giving effect to the Closing.
 
4.08           Tax Matters.  Seller has duly and timely filed all income and
other material tax returns required to be filed by it under applicable law.  All
such Tax returns were correct and complete in all respects.  All income and
other Taxes due and payable by Seller have been paid.  Seller is not currently a
beneficiary of any extension of time within which to file any Tax return.  No
claim has ever been made by an authority in a jurisdiction where Seller does not
file Tax returns that Seller is or may be subject to taxation by that
jurisdiction.  All Taxes that Seller is or was required by applicable law to
withhold or collect have been duly withheld or collected in all material
respects and, to the extent required, have been paid to the proper governmental
authority or other Person or, if not paid, have been appropriately reserved.
 
4.09           Applicable Laws and Permits.  Schedule 4.09 sets forth (a) a list
of all licenses, permits, qualifications, certificates, franchises, approvals,
authorizations, exemptions and other
 

 
11

--------------------------------------------------------------------------------

 

registrations necessary to conduct the Business as currently conducted, or to
own or operate the Business Assets, as applicable (collectively, “Permits”), and
(b) all orders, writs, injunctions, directives, judgments, decrees, awards or
other legal requirements applicable to Seller, the Business or any Business
Assets (collectively, “Orders”).  Except as set forth on Schedule 4.09, Seller
holds all Permits, each of which is in full force and effect, and the Business
is now being, and has at all times been, conducted, and the Business Assets are,
and have at all times been, owned and operated, in compliance with all
applicable laws, Orders and Permits.  BCM is a member of the Financial Industry
Regulatory Authority (“FINRA”) and is a broker-dealer registered as such under
the Securities Exchange Act of 1934, as amended and the rules and regulations
promulgated thereunder (the “Exchange Act”).  BCM is in compliance with all
FINRA rules and regulations applicable to it or the Business.  Buyer and Parent
acknowledge and  understand that BCM has submitted a Form BD-W to withdraw its
broker-dealer registration, effective December 31, 2010, and will cease
operations as a result of the transaction contemplated by this Agreement.
 
4.10           Employment Matters.
 
(a)           Schedule 4.10 sets forth the names of all of the employees of the
Business as of the date of this Agreement (the “Employees”).  None of Seller’s
employees, consultants, officers or directors is obligated under any contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency, that would conflict with their obligation to promote the interests of
Seller with regard to the Business or the Business Assets or that would conflict
with the Business or the Business Assets.  Neither the execution nor the
delivery of this Agreement, nor the carrying on of the Business by Buyer’s
employees and consultants, will conflict with or result in a breach of the
terms, conditions or provisions of, or constitute a default under, any contract,
covenant or instrument under which any of such persons are now obligated.  It is
currently not necessary nor will it be necessary for Buyer to utilize in the
Business any inventions of any of such persons or entities (or people it
currently intends to hire) made or owned prior to their employment by or
affiliation with Seller, nor is it or will it be necessary to utilize any other
assets or rights of any such persons or entities (or people it currently intends
to hire) made or owned prior to their employment with or engagement by Seller,
in violation of any registered patents, trade names, trademarks or copyrights or
any other limitations or restrictions to which any such persons or entity is a
party or to which any of such assets or rights may be subject.  To the Knowledge
of Seller, none of Seller’s employees that has had knowledge or access to
information relating to the Business Assets has taken, removed or made use of
any proprietary documentation, manuals, products, materials, or any other
tangible item from his or her previous employer relating to the Business Assets
by such previous employer which has resulted in Seller’s access to or use of
such proprietary items included in the Business Assets, and Buyer will not gain
access to or make use of any such proprietary items in the Business, except to
the extent that any such activities would not have a material adverse effect on
the Business Assets or the Business.
 
(b)           There are no written or oral contracts of employment between
Seller and any employee of Seller.
 

 
12

--------------------------------------------------------------------------------

 

(c)           Seller is not a party to a collective bargaining agreement with
any trade union, Seller’s employees are not members of a trade union certified
as a bargaining agent with the Seller and no proceedings to implement any such
collective bargaining agreement or certifications are pending.
 
4.11           Employee Benefit and Compensation Plans.  Buyer will incur no
Liability with respect to, or on account of, and Seller will retain any
Liability for, and on account of, any Employee Benefit Plan of Seller, any of
its Affiliates or any predecessor employer of any employee, including, but not
limited to, liabilities Seller may have to such employees under all employee
benefit schemes, incentive compensation plans, bonus plans, pension and
retirement plans, vacation, profit-sharing plans (including any profit-sharing
plan with a cash-or-deferred arrangement) share purchase and option plans,
savings and similar plans, medical, dental, travel, accident, life, disability
and other insurance and other plans or arrangements, whether written or oral and
whether “qualified” or “non-qualified,” or to any employee of Seller as a result
of termination of employment by Seller as contemplated by this
Agreement.  Seller has not, with respect to any employee, maintained or
contributed to, or been obligated or required to contribute to, any Employee
Benefit Plan.  Seller is not a party to any collective bargaining agreement
covering any employee and Seller knows of no effort to organize any such
employee as a part of any collective bargaining unit.  Seller has complied in
all material respects with all of its obligations (including obligations to make
contributions) in respect of its Employee Benefit Plans intended to qualify
under Section 401 of the Code.  Seller has no Liability in respect to any
employee pension plan subject to Title IV of ERISA or Section 412 of the Code.
 
4.12           Intellectual Property.
 
(a)           The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby (including without
limitation the continued conduct by Buyer after the Closing Date of the Business
as presently conducted by Seller and the incorporation of any Intellectual
Property in any product of Buyer or an affiliate of Buyer) will not breach,
violate or conflict with any instrument or agreement governing any intellectual
property necessary or required for, or used in, the conduct of the Business as
presently conducted and will not cause the forfeiture or termination or give
rise to a right of forfeiture or termination of any such Intellectual Property
or in any material way impair the right of Buyer or any of its Affiliates to
use, sell, license or dispose of, or to bring any action for the infringement
of, any such intellectual property or portion thereof.
 
(b)           Neither the development, manufacture, marketing, license, sale or
use of any product or intellectual property currently licensed, used or sold by
Seller or currently under development violates or will violate any license or
agreement to which Seller is a party or infringes or will infringe any
copyright, patent, trademark, service mark, trade secret or other intellectual
property or other proprietary right of any other Person.  All registered
trademarks, service marks, patents and copyrights held by Seller are valid and
subsisting.  There is no pending or, to the Knowledge of Seller, threatened
claim or litigation contesting the validity, ownership or right to use, sell,
license or dispose of any of the Business Assets (including without limitation
the Intellectual Property) necessary or required for, or used in, the conduct of
the business of Seller as presently conducted nor, to the Knowledge of Seller,
is there any reasonable basis for any such claim, nor has Seller received any
written notice asserting that any
 

 
13

--------------------------------------------------------------------------------

 

such Business Asset (including without limitation the Intellectual Property) or
the proposed use, sale, license or disposition thereof conflicts or will
conflict with the rights of any other party, nor is there any basis for any such
assertion.
 
(c)           Seller has taken commercially reasonable steps (including, without
limitation, entering into confidentiality and non-disclosure agreements with
substantially all officers and employees of and consultants to Seller with
access to or knowledge of the Business Assets (including without limitation the
Intellectual Property) to maintain the secrecy and confidentiality of, and its
proprietary rights in, the Business Assets (including without limitation the
Intellectual Property) necessary or required for, or used in, the conduct of the
Business of Seller as presently conducted.  Schedule 4.12(c) contains a complete
and accurate list of all applications, filings and other formal actions made or
taken pursuant to federal, state, local and foreign laws by Seller to perfect or
protect its interest in the Business Assets, including, without limitation, all
patents, patent applications, trademarks, trademark applications, service marks
and copyright or mask work registrations.
 
(d)           All fees to maintain Seller’s rights in the Intellectual Property,
including, without limitation, patent and trademark registration and prosecution
fees and all professional fees in connection therewith pertaining to the
Intellectual Property due and payable on or before the Closing Date, have been
paid by Seller or will be paid by Seller within a reasonable period after the
Closing.
 
(e)           With respect to the Intellectual Property set forth on Schedule
4.12(e), Seller is the sole and exclusive owner of those Business Assets and no
other Person has any right, title, interest or license with respect to such
Business Assets.
 
4.13           Brokers.  Seller, and no other Person acting on behalf of Seller,
has incurred any obligation or liability to any Person for any brokerage fees,
agent’s commissions or finder’s fees in connection with the execution or
delivery of this Agreement or the consummation of the transactions contemplated
hereby.
 
4.14           Entirely for Own Account.  This Agreement is made with Seller in
reliance upon Seller’s representation to Buyer, which by Seller’s execution of
this Agreement, Seller hereby confirms, that the Shares to be acquired by Seller
will be acquired for investment for Seller’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that Seller has no present intention of selling, granting any participation
in, or otherwise distributing the same, except in each case, in connection with
the dissolution, liquidation and winding-up of Seller in accordance with
applicable law.  By executing this Agreement, Seller further represents that
Seller does not presently have any contract, undertaking, agreement or
arrangement with any Person to sell, transfer or grant participations to such
Person or to any third Person, with respect to any of the Shares. Seller has not
been formed for the specific purpose of acquiring the Shares.
 
4.15           Disclosure of Information.  Seller has had an opportunity to
discuss the Buyer’s business, management, financial affairs and the terms and
conditions of the Shares with the Buyer’s management.
 

 
14

--------------------------------------------------------------------------------

 

4.16           Restricted Securities.  Seller understands that the Shares have
not been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of Seller’s representations as expressed herein.  Seller
understands that the Shares are “restricted securities” under applicable U.S.
federal and state securities laws and that, pursuant to these laws, Seller must
hold the Shares indefinitely unless they are registered with the Securities and
Exchange Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available.  Seller
acknowledges that Buyer has no obligation to register or qualify the Shares, or
the common stock into which it may be converted, for resale.  Seller further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Shares, and
on requirements relating to Buyer which are outside of Seller’s control, and
which Buyer is under no obligation and may not be able to satisfy.
 
4.17           No Public Market.  Seller understands that no public market now
exists for the Shares, and that Buyer has made no assurances that a public
market will ever exist for the Shares.
 
4.18           Legends.  Seller understands that the Shares and any securities
issued in respect of or exchange for the Shares, may bear one or all of the
following legends:
 
(a)           “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF.  NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.”
 
(b)           Any legend set forth in, or required by, the other Transaction
Agreements.
 
(c)           Any legend required by the securities laws of any state to the
extent such laws are applicable to the Shares represented by the certificate so
legended.
 
4.19           Foreign Investors.  If Seller is not a United States person (as
defined by Section 7701(a)(30) of the Code), Seller hereby represents that it
has satisfied itself as to the full observance of the laws of its jurisdiction
in connection with any invitation to subscribe for the Shares or any use of this
Agreement, including (i) the legal requirements within its jurisdiction for the
purchase of the Shares, (ii) any foreign exchange restrictions applicable to
such purchase, (iii) any governmental or other consents that may need to be
obtained, and (iv) the income tax and other tax consequences, if any, that may
be relevant to the purchase, holding, redemption, sale, or transfer of the
Shares.  Seller’s subscription and payment for and continued beneficial
ownership of the Shares will not violate any applicable securities or other laws
of Seller’s jurisdiction.
 

 
15

--------------------------------------------------------------------------------

 

4.20           Disclosure.  No representation or warranty by Seller in any
Transaction Agreement or in any Exhibit or Schedule thereto contains any untrue
statement of a material fact or omits to state a fact necessary to make such
representation or warranty not materially misleading.  There are no facts or
circumstances that has had or that would reasonably be expected to have a
Material Adverse Effect that have not been disclosed in this Agreement,
including the Exhibits and Schedules hereto.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT
 
Each of Buyer and Parent represents and warrants to Seller, as of the date of
this Agreement and again as of the Closing, the following:
 
5.01           Organization and Qualification.  Each of the Parent and its
Subsidiaries are entities duly organized and validly existing in good standing
under the laws of the jurisdiction in which they are formed, and have the
requisite power and authorization to own their properties and to carry on their
business as now being conducted.  Each of the Parent and its Subsidiaries is
duly qualified as a foreign entity to do business and is in good standing (or,
with respect to the State of Florida, active status) in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not reasonably be expected to have a
Parent Material Adverse Effect.   As used in this Article V, “Parent Material
Adverse Effect” means any material adverse effect on the business, properties,
assets, operations, results of operations, condition (financial or otherwise) or
prospects of the Parent and its Subsidiaries, individually or taken as a whole,
or on the transactions contemplated hereby or on the other Transaction
Agreements or by the agreements and instruments to be entered into in connection
herewith or therewith, or on the authority or ability of the Buyer and Parent to
perform their respective obligations under the Transaction Agreements.  Except
as set forth on Schedule 5.01, the Parent has no Subsidiaries and there are no
other entities in which the Parent, directly or indirectly, owns any of the
capital stock or other equity or similar interests.
 
5.02           Authorization; Enforcement; Validity.  Buyer and Parent have the
requisite corporate power and authority to enter into and perform their
obligations under this Agreement, the Series C Designation Certificate and each
of the Transaction Agreements and to issue the Shares in accordance with the
terms hereof and thereof.  The execution and delivery of the Transaction
Agreements by the Buyer and Parent and the consummation by the Buyer and Parent
of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Shares and, subject to the restrictions set
forth in the Series C Designation Certificate and the effectiveness of the
Authorized Share Increase, the reservation for issuance and the issuance of the
Parent Common Stock issuable upon conversion of the Shares (the “Conversion
Shares”) has been duly authorized by the Parent’s Board of Directors and no
further consent or authorization is required by the Parent or Buyer, their Board
of Directors or their stockholders.  The Board of Directors of Parent has
approved the Authorized Share Increase and has recommended approval thereof by
Parent’s stockholders.  This Agreement and the other Transaction Agreements to
which it is a party have been duly executed and delivered by the Buyer and/or
Parent, as applicable, and constitute the legal, valid and binding obligations
of the Buyer and/or Parent, as applicable, enforceable against the Buyer and/or
Parent, as applicable, in
 

 
16

--------------------------------------------------------------------------------

 

accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
5.03           Issuance of Shares.  Subject to the restrictions set forth in the
Certificate of Designation and the effectiveness of the Authorized Share
Increase, the Shares are duly authorized and, upon issuance in accordance with
the terms hereof, shall be validly issued and free from all Liens, except
Permitted Liens, with respect to the issue thereof and the Shares shall be fully
paid and nonassessable with the holders being entitled to all rights accorded to
a holder of Series C Preferred Stock.  Assuming the accuracy and completeness of
each of the Seller’s representations in Article IV, the offer and issuance by
the Buyer and Parent of the Shares is exempt from registration under the
Securities Act. Subject to the Authorized Share Increase, the Conversion Shares
have been duly reserved for issuance, and upon issuance in accordance with the
terms of the Series C Designation Certificate, be validly issued, fully paid and
non-assessable and free of Liens with respect to the issuance thereof with the
holders being entitled to all rights accorded to a holder of Parent Common
Stock.
 
5.04           No Conflicts. The execution, delivery and performance of the
Transaction Agreements to which they are a party by the Buyer and Parent and the
consummation by the Buyer and Parent of the transactions contemplated hereby and
thereby will not (i) result in a violation of the Certificate of Incorporation
of the Buyer or Parent, as amended and as in effect on the date hereof, the
Buyer’s or Parent’s Bylaws, as amended and as in effect on the date hereof, any
certificate of designation or other constituent documents of the Parent or any
of its Subsidiaries, or (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, indenture or instrument to which the
Parent or any of its Subsidiaries is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of any
Self-Regulatory Organization) applicable to the Parent or any of its
Subsidiaries or by which any property or asset of the Parent or its Subsidiaries
is bound or affected.
 
5.05           Consents.  Other than the filing of the Series C Designation
Certificate and as set forth on Schedule 5.05, the Buyer and Parent are not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any Governmental Authority or Self-Regulatory Organization or
any other Person in order to execute, deliver or perform any of their
obligations under or contemplated by the Transaction Agreements to which they
are a party, in each case in accordance with the terms hereof or thereof, except
for the filing of a Form D after the Closing, which will be timely filed.  All
consents, authorizations, orders, filings and registrations which the Buyer and
Parent are required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the Closing Date, except for the filing of a
Form D after the Closing, which will be timely filed.  The Parent and its
Subsidiaries are unaware of any facts or circumstances that might prevent the
Buyer or Parent from obtaining or effecting any of the registration, application
or filings pursuant to the preceding sentence.  The Buyer and Parent are not in
violation of the rules, regulations or requirements that permit trading of the
Parent Common Stock on the OTCBB operated by FINRA that would reasonably lead to
 

 
17

--------------------------------------------------------------------------------

 

the suspension of the trading of the Parent Common Stock on the OTCBB in the
foreseeable future.
 
5.06           No General Solicitation; Placement Agent’s Fees.  Neither the
Parent nor any of its Subsidiaries or affiliates, nor any Person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities.  The Buyer and Parent shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for persons engaged by Seller or Seller’s investment
advisor) relating to or arising out of the transactions contemplated
hereby.  The Buyer and Parent shall pay, and hold Seller harmless against, any
liability, loss or expense (including, without limitation, attorney’s fees and
out-of-pocket expenses) arising in connection with any such claim.  Except as
set forth in Schedule 5.06, neither the Parent nor any of its Subsidiaries has
engaged any placement agent or other agent in connection with the sale of the
Securities.
 
5.07           No Integrated Offering.  None of the Parent or any of its
affiliates or Subsidiaries, or any Person acting on their behalf has, directly
or indirectly, made any offers or sales of any security or solicited any offers
to buy any security, under circumstances that would require registration of any
of the Securities under the Securities Act, whether through integration with
prior offerings or otherwise, or cause this offering of the Securities to
require approval of stockholders of the Buyer or Parent for purposes of the
Securities Act or any applicable stockholder approval provisions, including,
without limitation, under the rules, regulations or requirements that permit
trading of the Parent Common Stock on the OTCBB that would reasonably lead to
the suspension of the trading of the Parent Common Stock on the OTCBB.  None of
the Parent or its affiliates or Subsidiaries or any Person acting on its or
their behalf will take any action or steps referred to in the preceding sentence
that would require registration of any of the Securities under the Securities
Act or cause the offering of the Securities to be integrated with other
offerings for purposes of any such applicable stockholder approval provisions.
 
5.08           SEC Documents; Financial Statements.  Except as set forth in
Schedule 5.08, during the two (2) years prior to the date hereof, Parent has
timely (including within any additional time periods provided by Rule 12b-25
under the Exchange Act) filed all SEC Documents.  Parent has delivered to Seller
or its representatives true, correct and complete copies of the SEC Documents
not available on the EDGAR system.  Except as set forth in Schedule 5.08 or as
corrected by subsequent amendments thereto, as of their respective filing dates,
the SEC Documents complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents. As of their respective filing dates, none of
the SEC Documents contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  All material contracts to which the Parent or any
subsidiary is a party or to which the property or assets of Parent or any of its
Subsidiaries are subject are included as part of or specifically identified in
the SEC Documents to the extent required.  Except as set forth in Schedule 5.08,
as of their respective filing dates, the financial statements of Parent included
in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with
 

 
18

--------------------------------------------------------------------------------

 

respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of Parent and its Subsidiaries as of the dates thereof and the results
of its operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).
 
5.09           Absence of Certain Changes.  Except as set forth in the SEC
Documents, since December 31, 2008, there has been no material adverse change
and no material adverse development in the business, properties, operations,
condition (financial or otherwise), results of operations or prospects of the
Parent or any of its Subsidiaries.  Except as disclosed in Schedule 5.09 since
December 31, 2008, neither the Parent, nor any of its Subsidiaries has (i)
declared or paid any dividends, (ii) sold any assets, individually or in the
aggregate, in excess of $100,000 outside of the ordinary course of business or
(iii) had capital expenditures, individually or in the aggregate, in excess of
$100,000.  Except as disclosed in Schedule 5.09, neither the Parent nor any of
its Subsidiaries has taken any steps to seek protection pursuant to any
bankruptcy law nor does the Buyer or Parent have any knowledge or reason to
believe that its creditors intend to initiate involuntary bankruptcy proceedings
against the Parent or any of its Subsidiaries or any actual knowledge of any
fact which would reasonably lead a creditor to do so.
 
5.10           No Undisclosed Events, Liabilities, Developments or
Circumstances.  No event, liability, development or circumstance has occurred or
exists with respect to the Parent or its Subsidiaries or their respective
business, properties, prospects, operations or financial condition, that would
be required to be disclosed by the Buyer or Parent under applicable securities
laws on a registration statement on Form S-1 filed with the SEC relating to an
issuance and sale by the Buyer or Parent of its shares of Parent Common Stock
and which has not been publicly disclosed or disclosed to Seller.
 
5.11           Conduct of Business; Regulatory Permits.  Neither the Parent nor
any of its Subsidiaries is in violation of any term of or in default under any
certificate of designation of any outstanding series of preferred stock of the
Buyer or Parent, their respective certificates of incorporation, bylaws or
equivalent documents.  Neither Parent nor any of its Subsidiaries is in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Parent or any of its Subsidiaries, and neither the
Parent nor any of its Subsidiaries will conduct its business in violation of any
of the foregoing, except for possible violations which could not, individually
or in the aggregate, reasonably be expected to have a Parent Material Adverse
Effect.  Without limiting the generality of the foregoing, Parent is not in
violation of any of the rules, regulations or requirements that permit trading
of the Parent Common Stock on the OTCBB that would reasonably lead to the
suspension of the trading of the Parent Common Stock on the OTCBB in the
foreseeable future.  The Parent and its Subsidiaries possess all certificates,
approvals, authorizations and permits required by the appropriate Governmental
Authorities or Self-Regulatory Organizations necessary to conduct their
respective businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Parent Material Adverse Effect, and neither the Parent nor its Subsidiaries have
 

 
19

--------------------------------------------------------------------------------

 

received any notice of proceedings relating to the revocation or modification of
any such certificate, approval, authorization or permit.
 
5.12           Sarbanes-Oxley Act.  Except as set forth on Schedule 5.12 or in
the SEC Documents, Parent is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof.
 
5.13           Transactions With Affiliates.  Except as set forth on Schedule
5.13 or in the SEC Documents, none of the officers, directors or employees of
the Parent or any of its Subsidiaries is presently a party to any transaction
with the Parent or any of its Subsidiaries (other than for ordinary course
services as employees, officers or directors), including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Buyer and Parent, any corporation, partnership, trust or other
entity in which any such officer, director, or employee has a substantial
interest or is an officer, director, trustee or partner.
 
5.14           Equity Capitalization. Immediately prior to the Closing, the
authorized capital stock of the Parent consists of (x) 300,000,000 shares of
Common Stock, 104,354,190 shares of which, as of the date hereof, are issued and
outstanding, 120,039,790 shares of which are reserved for issuance pursuant to
the Parent’s employee incentive plans and other options and warrants outstanding
(which amount includes all shares issuable upon exercise of any options and/or
warrants granted or issued by the Parent on or prior to the date hereof;
provided, however that such 120,039,790 shares do not include 8,700,000 shares
provided for under the Company’s 2011 Equity Plan but which are not subject to
outstanding options or contractual obligations to grant and have not been
reserved by the Parent’s Board of Directors due to the lack of authorized shares
of Common Stock for such reserve; provided, further that such 120,039,790 shares
do not include 37,150,000 shares, 8,000,000 shares and 8,000,000 shares under
stock options the Company is required to grant to Michael Sanderson, Jeffrey
Chertoff and John Ryan, respectively, promptly upon the effectiveness of the
Authorized Share Increase pursuant to the terms of their employment agreements),
and 74,999,538 shares of which are reserved for issuance pursuant to the
Parent’s outstanding convertible promissory notes (which amount includes all
shares issuable upon exercise of any convertible promissory notes issued by the
Parent on or prior to the date hereof, includes the impact of the price-based
antidilution protection of such convertible notes triggered by the transactions
contemplated by that Unit Purchase Agreement referenced in Section 7.07 and the
maximum number of performance shares potentially issuable to the holders of such
promissory notes; provided that such amount does not include shares issuable
upon conversion of interest on such convertible notes that has accrued since
February 1, 2011), and (y) 1,000,000 shares of preferred stock, par value $.0001
per share, (1) 450,000 of which have been designated Series A Preferred and
85,835 of which are issued and outstanding, (2) 20,000 of which have been
designated Series B Preferred Stock and 2,250 of which are issued and
outstanding, (3) 6,000 of which have been designated Series B-1 Preferred Stock
and 1,250 of which are issued and outstanding, (4) 10,000 of which have been
designated Series C Preferred Stock and none of which are issued and
outstanding, (5) 14,500 of which have been designated Series D Preferred Stock
and none of which are issued and outstanding, and (6) 1,500 of which have been
designated Series D-1 Preferred Stock and none of which are issued and
outstanding.  All of such outstanding shares have been, or upon issuance will
be, validly issued and are fully paid and nonassessable.  The rights, privileges
and preferences of each of the series of preferred stock are as
 

 
20

--------------------------------------------------------------------------------

 

set forth in their respective certificate of designation and as provided by the
Delaware General Corporation Law.  Immediately prior to the Closing, the
outstanding shares of the Parent’s capital stock are held of record and, to the
knowledge of the Parent, beneficially by the Persons and in the amounts set
forth on Schedule 5.14; provided, that Schedule 5.14 does not identify all
record or beneficial owners of less than 5% calculated on a fully diluted
basis.  Except as set forth on Schedule 5.14: (i) no shares of the Parent’s
capital stock are subject to preemptive rights or any other similar rights or
any Liens suffered or permitted by the Parent; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Parent or
any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Parent or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Parent or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Parent or any of its Subsidiaries; (iii) there are no outstanding
debt securities, notes, credit agreements, credit facilities or other
agreements, documents or instruments evidencing Indebtedness of the Parent or
any of its Subsidiaries or by which the Parent or any of its Subsidiaries is or
may become bound; (iv) there are no agreements or arrangements under which the
Parent or any of its Subsidiaries is obligated to register the sale of any of
their securities under the Securities Act; (v) there are no outstanding
securities or instruments of the Parent or any of its Subsidiaries which contain
any redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Parent or any of its Subsidiaries is
or may become bound to redeem a security of the Parent or any of its
Subsidiaries; (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Shares; (vii) neither the Parent nor Buyer has any stock appreciation rights
or “phantom stock” plans or agreements or any similar plan or agreement; and
(viii) neither Parent nor any of its Subsidiaries have any liabilities or
obligations required to be disclosed in the SEC Documents but not so disclosed
in the SEC Documents.  The Parent has furnished or made available to Seller
true, correct and complete copies of the Certificate of Incorporation and the
bylaws of Parent.
 
5.15           Indebtedness and Other Contracts.  Except as disclosed in
Schedule 5.15, neither the Parent nor any of its Subsidiaries (i) have any
outstanding Indebtedness, (ii) are a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument would reasonably be
expected to result in a Parent Material Adverse Effect, (iii) are in violation
of any material term of or in default under any contract, agreement or
instrument relating to any Indebtedness or (iv) are a party to any contract,
agreement or instrument relating to any Indebtedness, the performance of which,
in the judgment of the Buyer’s or Parent’s officers, has or is expected to have
a Parent Material Adverse Effect.
 
5.16           Absence of Litigation.  Except as set forth in the SEC Documents
or on Schedule 5.16 there is no action, suit, proceeding, inquiry or
investigation before or by any Governmental Authority or Self-Regulatory
Organization pending or, to the knowledge of the Parent nor any of its
Subsidiaries, threatened against or affecting the Parent or any of its
Subsidiaries, the Series C Preferred Stock, the Parent Common Stock or any of
the Parent’s or any of its Subsidiaries’ officers or directors, whether of a
civil or criminal nature or otherwise.
 

 
21

--------------------------------------------------------------------------------

 

5.17           Employee Relations.  Neither the Parent nor any of its
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union.  Except as set forth on Schedule 5.17, the Parent and its
Subsidiaries believe that their relations with their employees are good.  No
executive officer (as defined in Rule 501(f) of the 1933 Act) of neither the
Parent nor any of its Subsidiaries has notified Parent or any such Subsidiaries
that such officer intends to leave the Parent or any of its Subsidiaries or
otherwise terminate such officer’s employment with the Parent or its
Subsidiaries.  No executive officer of the Parent or any of its Subsidiaries, to
the knowledge of the Parent or any of its Subsidiaries, is, or is now expected
to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Parent or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.  The Parent and its Subsidiaries are in compliance
with all federal, state, local and foreign laws and regulations respecting
labor, employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Parent Material Adverse Effect.
 
5.18           Title.  Except as set forth on Schedule 5.18 the Parent and its
Subsidiaries have good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by them which is
material to the business of the Parent and its Subsidiaries, in each case free
and clear of all Liens, except Permitted Liens, and except such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Parent and any of its
Subsidiaries.  Any real property and facilities held under lease by the Parent
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Parent and any of its Subsidiaries.
 
5.19           Intellectual Property Rights.  Except as set forth on Schedule
5.19, the Parent and its Subsidiaries own, control or license adequate valid and
enforceable rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, software, documentation,
original works of authorship, patents, patent rights, copyrights, inventions,
improvements, licenses, approvals, governmental authorizations, trade secrets
and other intellectual property rights and all applications and registrations
therefor (“Parent Intellectual Property Rights”) necessary or appropriate to
conduct their respective businesses as now conducted or as proposed to be
conducted after the Closing Date.  None of the Parent’s rights to the Parent
Intellectual Property Rights has expired or terminated or has been abandoned, or
is expected to expire or terminate or are expected to be abandoned within three
years from the Closing Date.  The Parent and its Subsidiaries do not have any
knowledge of any infringement by the Parent or any of its Subsidiaries of Parent
Intellectual Property Rights of others.  There is no claim, action or proceeding
being made or brought, or to the knowledge of the Parent or any of its
Subsidiaries being threatened, against the Parent or any of its Subsidiaries
regarding the Parent Intellectual Property Rights.  Except as set forth on
Schedule 5.19, neither the Parent nor any of its Subsidiaries is aware of any
facts or circumstances which might give rise to any of the foregoing
infringements or claims, actions or proceedings.  The Parent and its
Subsidiaries have
 

 
22

--------------------------------------------------------------------------------

 

taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their right to the Parent Intellectual Property Rights.
 
5.20           Tax Status.  Except as set forth on Schedule 5.20, the Parent and
its Subsidiaries (i) have made or filed all foreign, U.S. federal, state and
local income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) have paid all taxes and other
governmental assessments and charges that are material in amount, whether or not
shown or determined to be due on such returns, reports and declarations, except
those being contested in good faith and (iii) have set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations
apply.  There are no material Liens with respect to taxes upon the assets or
properties of either the Parent or its Subsidiaries, other than with respect to
taxes not yet due and payable.  There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the officers
of the Buyer and Parent know of no basis for any such claim.
 
5.21           Internal Accounting and Disclosure Controls.  Except as set forth
in the SEC Documents, the Parent and its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference.  Except as set forth in the SEC Documents, Parent
maintains disclosure controls and procedures (as such term is defined in Rule
13a-15 under the Exchange Act) that are effective in ensuring that information
required to be disclosed by Parent in the reports that it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by Parent in the reports that it files or submits under the
Exchange Act is accumulated and communicated to Parent’s management, including
its principal executive officer or officers and its principal financial officer
or officers, as appropriate, to allow timely decisions regarding required
disclosure.  Parent has implemented a plan to address the material weaknesses in
its internal controls over financial reporting identified by Parent’s
accountants and has taken such steps as are commercially reasonable to address
such material weaknesses.
 
5.22           Broker Dealer Entities.
 
(a)           Parent and each of its Subsidiaries that are Broker Dealer
Entities are duly registered as such (and is listed on Schedule 5.23) with its
respective jurisdictions of registration and Self-Regulatory Organization
memberships), and such registrations are in full force and effect, and each
Broker Dealer Entity is a member in good standing with all applicable
Self-Regulatory Organizations, and each Broker Dealer Entity’s Uniform
Application for Broker Dealer Registration on Form BD, as amended as of the date
hereof, and each of its other registrations, forms and other reports filed with
any Governmental Authority or Self-Regulatory
 

 
23

--------------------------------------------------------------------------------

 

Organization in connection with its activities as a broker or a dealer and is in
compliance in all material respects with the applicable requirements of the
Exchange Act and other applicable law and rules and does not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and no Broker Dealer
Entity has exceeded in any material way with respect to its business, the
business activities enumerated in any Self-Regulatory Organization membership
agreements or other limitations imposed in connection with its registrations,
forms (including Form BDs) and other reports filed with any Governmental
Authority or Self-Regulatory Organization.
 
(b)           Since October 4, 2007, none of the Broker Dealer Entities or any
of their respective “associated persons of a broker or dealer” (as defined in
the Exchange Act) has been, or currently is, ineligible or disqualified pursuant
to Section 15, Section 15B or Section 15C of the Exchange Act to serve as a
broker or dealer or as an “associated person of a broker or dealer” (as defined
in the Exchange Act), nor is there any legal, administrative, arbitral, or other
proceedings, suits, actions, claims, investigations, complaints or hearings by
or before a Governmental Authority or Self-Regulatory Organization pending, or
threatened in writing, by any Governmental Authority or Self-Regulatory
Organization, which would reasonably be expected to become the basis for any
such ineligibility or disqualification, nor is there any reasonable basis for a
proceeding or investigation, whether formal or informal, preliminary or
otherwise, that is reasonably likely to result in any such ineligibility or
disqualification.
 
(c)           Each of the Broker-Dealer Entities is in compliance in all
material respects with Regulation T of the Board of Governors of the Federal
Reserve System and the margin rules or similar rules of a Self-Regulatory
Organization of which such Broker-Dealer Entity is a member, including the rules
governing the extension or arrangement of credit to customers, and Parent or its
Subsidiaries other than the Broker Dealer Entities has or does extend or arrange
credit for any customer within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System.
 
(d)           Each of the Broker Dealer Entities is in compliance with all
applicable regulatory net capital requirements.
 
(e)           To the Buyer’s and Parent’s knowledge, no facts or circumstances
exist that would cause any Self-Regulatory Organization or any other
Governmental Authority to revoke or restrict the Broker Dealer Entities’
licenses, permits, approvals, authorizations, consents, registrations,
certificates or orders to operate in any jurisdiction as a broker or a dealer
after the Closing.
 
(f)           Each of the Broker Dealer Entities is in compliance with all
applicable provisions of Regulation ATS under the Exchange Act.
 
5.23           Investment Company Status.  Parent and its Subsidiaries are not,
and upon consummation of the sale of the Shares, and for so long as Seller holds
any Shares, will not be, an “investment company,” a company controlled by an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.
 

 
24

--------------------------------------------------------------------------------

 

5.24           Stock Option Plans. Each stock option granted by the Buyer or
Parent was granted (i) in accordance with the terms of the applicable Buyer or
Parent stock option plan (if any) and (ii) with an exercise price at least equal
to the fair market value of the Parent Common Stock on the date such stock
option would be considered granted under generally accepted accounting
principles and applicable law. No stock option granted under the Buyer’s or
Parent’s stock option plan has been backdated.  The Buyer nor Parent has
knowingly granted, and there is no and has been no Buyer or Parent policy or
practice to knowingly grant, stock options prior to, or otherwise knowingly
coordinate the grant of stock options with, the release or other public
announcement of material information regarding the Parent or any of its
Subsidiaries or their financial results or prospects.
 
5.25           Amendment and Release.  Each of John J. Barry III and John J.
Barry IV has duly executed and delivered to the Parent the Amendment and Release
agreements attached as Exhibit E hereto (the “Barry Agreements”) and such
agreements remain in full force and effect.
 
5.26           Notes.  The Parent and the holders of each of the notes
identified on Exhibit F have entered into the amendments attached as Exhibit F
hereto.
 
5.27           Certain Agreements.  The Parent and the other parties thereto
have entered into each of the following: the letter agreement attached as
Exhibit G hereto (the “O’Krepkie Letter”), Second Amendment to the Radnor
Research and Trading Company Engagement Agreement attached as Exhibit H hereto
(the “Radnor Engagement Letter Amendment”), Termination of Restated Revenue
Sharing Agreement attached as Exhibit I hereto (the “Radnor Revenue Sharing
Agreement Amendment”), and the Termination and Release attached as Exhibit J
hereto (the “Financial Advisory Agreement Termination and Release”), and such
agreements remain in full force and effect and no party to such agreements,
including the Buyer and Parent, are in material default under any such
agreements.
 
5.28           Rights of Registration and Voting Rights.  Except as provided in
the Registration Rights Agreement and as set forth on Schedule 5.28(i), Parent
is not under any obligation to register under the Securities Act any of its
currently outstanding securities or any securities issuable upon exercise or
conversion of its currently outstanding securities.  To Parent’s knowledge,
except as contemplated in the Registration Rights Agreement, the Stockholders’
Agreement and as set forth on Schedule 5.28(ii), no stockholder of Parent has
entered into any agreements with respect to the voting of capital shares of
Parent.
 
5.29           Disclosure.  The Parent and its Subsidiaries understand and
confirm that Seller will rely on the foregoing representations in effecting
transactions in the Shares of Parent.  To the Buyer’s and Parent’s knowledge,
all disclosures regarding the Parent and its Subsidiaries, their business and
the transactions contemplated hereby set forth in this Agreement and the other
Transaction Documents, including the Schedules hereto and thereto are true and
correct and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not
misleading.  Each press release issued by the Parent or any of its Subsidiaries
during the twelve (12) months preceding the date of this Agreement did not at
the time of release contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the
 

 
25

--------------------------------------------------------------------------------

 

circumstances under which they were made, not misleading.  The Buyer and Parent
acknowledge and agree that Seller makes or has made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Article IV.
 
5.30           Condition of Assets. Seller shall convey to Buyer all right,
title and interest of Seller in and to the Business Assets without any warranty
or recourse whatsoever except for such representations and warranties expressly
made by Seller in this Agreement, including without limitation, the warranty of
title set forth in Section 4.06; it being understood that Buyer takes the
Business Assets “AS IS” and “WHERE IS,” and with Buyer hereby acknowledging
reliance solely on the representations and warranties in this Agreement and its
own inspection of the Business Assets.  In addition, Buyer acknowledges that,
with the exception of the representations and warranties made in this Agreement,
Seller has made no representation or warranty with respect to the Business
Assets (including, without limitation, the income to be derived therefrom or
expenses to be incurred with respect thereto), or with respect to information or
documents previously furnished to Buyer.  All implied warranties with respect to
the Business Assets, including those related to title (except as set forth in
Section 4.06), fitness for a particular purpose, or of quality, design,
condition, capacity, suitability or performance, are hereby disclaimed by the
Seller and expressly waived by Buyer.
 
ARTICLE VI
COVENANTS OF THE SELLER
 
6.01           Confidentiality.
 
(a)           From and after the Closing, Seller will not, directly or
indirectly, use or disclose (other than to Buyer) for any purpose any
Confidential Information.  This Section 6.01(a) shall survive the Closing and
shall continue indefinitely.  Nothing in this Section 6.01 shall be construed to
limit or supersede the common law of torts or statutory or other protection of
trade secrets where such law provides Buyer with greater or longer protection
than provided in this Section 6.01.
 
(b)           For purposes of this Agreement, “Confidential Information” means
any and all technical, business and other information of or relating to the
Business or the Business Assets that derives value, actual, potential, economic
or otherwise, from not being generally known to other Persons, including
technical or non-technical data, compositions, devices, methods, techniques,
drawings, inventions, processes, financial data, financial plans, product plans,
lists of, or information relating to, actual or potential customers or
suppliers, acquisition and investment plans and strategies, business plans or
operations of the Business.
 
(c)           The obligations set forth in Section 6.01(a) shall not apply to
any information that Seller can conclusively demonstrate: (i) has become
generally available to the public through no act or omission of Seller and
without violation of this Agreement, or any other confidentiality obligation of
Seller; or (ii) is required to be disclosed by subpoena or other mandatory legal
process or in connection with any legal proceeding, provided that Seller
promptly gives Buyer notice of any request or demand for disclosure of such
Confidential Information upon receipt of such request or demand along with a
copy of any written correspondence, pleading or other communications concerning
the request or demand, and Seller
 

 
26

--------------------------------------------------------------------------------

 

shall use reasonable efforts to obtain (at Buyer’s cost), and upon request,
provide reasonable cooperation should Buyer seek to obtain, an appropriate
protective order.
 
(d)           Notwithstanding the foregoing, nothing in this Agreement shall
limit in any way Seller’s ability to (i) consult any advisor regarding any
legal, tax or accounting issues arising out of or related to the transactions
contemplated hereby, (ii) to prosecute or defend any claim involving Seller or
Buyer or any of their respective Affiliates or (iii) to disclose any
Confidential Information to its officers, directors and/or representatives who
need to have such information to consummate the transactions contemplated herein
or in any other Transaction Agreement or to handle the dissolution, liquidation
and wind-up of Seller and BCM in accordance with applicable laws.
 
6.02           Covenant Not to Compete.
 
(a)           Seller hereby agrees that it will not (nor will it permit BCM)
during the period beginning on the date hereof and ending on the fifth (5th)
anniversary of the Closing Date, directly or indirectly, for any reason, for its
own account, or on behalf of, or together with or through, any other Person or
entity, whether as principal, agent, shareholder, participant, partner,
promoter, director, officer, manager, member, equity owner, employee,
consultant, sales representative or otherwise:
 
(i)           own, manage, control, participate in, consult with, render
services for, or in any other manner engage in any business with any Person
(including, without limitation, any division, group or franchise of a larger
organization) that engages in the electronic trading of fixed income securities
or otherwise competes with any business activities of Buyer or its Affiliates;
 
(ii)           solicit, or assist in the solicitation of, any Person to whom
Seller either sold, provided or solicited to sell or provide any service or
product, in each case, for the purpose of selling, providing or soliciting to
sell or provide any service or product the same as that sold or provided by the
Business;
 
(iii)           divert, recommend, refer or suggest any customer or prospective
customer of services or products provided or sold by the Business to any Person
other than Buyer;
 
(iv)           solicit, or assist in the solicitation of, any Hired Employee or
other Person employed or engaged by Buyer as of the Closing Date in any capacity
(as an employee, independent contractor or otherwise) to terminate such
employment or other engagement, whether or not such employment or engagement is
pursuant to a contract and whether or not such employment or engagement is at
will; or
 
(v)           knowingly or intentionally damage or destroy the goodwill and
esteem of Buyer or the Business with its vendors, suppliers, employees, patrons,
customers, prospective customers and any others who may at any time have or have
had business relations with Buyer or the Business.
 

 
27

--------------------------------------------------------------------------------

 

(b)           Notwithstanding anything herein to the contrary, it shall not be a
breach of the covenant contained in Section 6.02(a)(i) for Seller to own,
directly or indirectly, up to an aggregate of two percent (2%) of any class of
publicly traded securities of any Person engaged in any of the activities
described in Section 6.02(a)(i), so long as such securities are held as a
passive investment.
 
(c)           Although the parties have, in good faith, used their best efforts
to make the provisions of Sections 6.01(a) and 6.02(a) reasonable in terms of
geographic area, duration and scope of restricted activities in light of
Seller’s business activities and the consideration to be received by Seller
hereunder, and it is not anticipated, nor is it intended, by any party hereto
that an arbitral panel or court of competent jurisdiction would find it
necessary to reform the provisions hereof to make them reasonable in terms of
geographic area, duration or otherwise, the parties understand and agree that if
an arbitral panel or court of competent jurisdiction determines it necessary to
reform the scope of Sections 6.01(a) or 6.02(a) or any part thereof in order to
make it binding and enforceable, such provision shall be considered divisible in
all respects and such lesser scope as any such court shall determine to be
reasonable shall be effective, binding and enforceable.
 
(d)           The parties recognize and agree that in the event of a breach or
threatened breach by Seller of Section 6.01(a) or 6.02(a), money damages would
not be an adequate remedy to Buyer for such breach and, even if money damages
were adequate, it would be difficult to ascertain or measure with any degree of
accuracy the damages sustained by Buyer therefrom.  Accordingly, if there should
be a breach or threatened breach by Seller of the provisions of Section 6.01(a)
or 6.02(a), Buyer shall be entitled to an injunction restraining such party from
any such breach.  Nothing in the preceding sentence shall limit or otherwise
affect any remedies that Buyer or its Affiliates may otherwise have under
applicable law.
 
(e)           All of the covenants in Sections 6.01(a) and 6.02(a) are intended
by each party hereto to be, and shall be construed as, agreements independent of
any other provision in this Agreement, and the existence of any claim or cause
of action of Seller against Buyer, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by Buyer of any
covenant in Section 6.01(a) or 6.02(a).  The parties hereby agree that Section
6.01 and this Section 6.02 are a material and substantial part of the
transactions contemplated hereby.
 
6.03           Employees of the Business.  Unless otherwise agreed in writing,
Buyer may in its sole discretion, but is not obligated to, make offers of
employment to any one or more of the employees of Seller (such employees who
accept the terms and conditions of such offer and who are employed by Buyer are
hereinafter referred to as “Hired Employees”).  Buyer acknowledges and agrees
that the Hired Employees will be involved in and have responsibilities with
respect to the dissolution, liquidation and winding-up of Seller and BCM after
Closing and agrees that the Hired Employees may devote business hours sufficient
to accomplish such responsibilities so long as the devotion of time does not
materially impact their ability to provide services to Buyer.  Buyer shall, in
its discretion, establish the initial terms and conditions of employment for all
Hired Employees.  Seller shall remain solely responsible for all employees that
are not Hired Employees and all claims related thereto and for all compensation
and benefits of any Hired Employee for services through their termination by
Seller.  Buyer will not assume or continue,
 

 
28

--------------------------------------------------------------------------------

 

and will have no responsibility or Liability to the Hired Employees or any other
Person under or with respect to, any of the Employee Benefit Plans of
Seller.  The provisions of this Agreement are for the benefit of Buyer and
Seller only, and no employee of Seller or any other Person shall have any rights
hereunder.
 
6.04           Consents; Failure to Obtain Consents.  Notwithstanding anything
to the contrary set forth herein, at Buyer’s sole option, this Agreement shall
not constitute an assignment or attempt to assign or transfer any interest in
any Contract otherwise included in the Business Assets, or any claim, right or
benefit arising thereunder or resulting therefrom, if such assignment or
transfer is without the consent of a third party and would constitute a breach
or violation thereof or adversely affect the rights of Buyer, the Business
Assets or the Business.  Until all such consents are obtained, Seller shall
cooperate (at Buyer’s expense) in any arrangement reasonably satisfactory to
Buyer designed to fulfill the Seller’s obligations thereunder and to afford
Buyer the continued full benefits thereof (including, without limitation, the
receipt and recognition by Buyer of all revenue thereunder).
 
ARTICLE VII
TAXES AND RELATED MATTERS; ADDITIONAL COVENANTS
 
7.01           Tax Reporting; Liability for Taxes.  Seller shall timely pay any
Taxes and file any Tax returns attributable to the Business Assets or the
Business for periods ending on or before the Effective Time, and Seller shall
indemnify Buyer from any adverse consequence arising out of any failure timely
to pay such Taxes or file such Tax returns.
 
7.02           Tax Reorganization; Consistent Tax Treatment.  The parties to
this Agreement agree to treat the transaction contemplated by this Agreement as
a tax-free reorganization pursuant to Section 368(a)(1)(C) of the Code for U.S.
Tax purposes.  None of the parties to this Agreement shall take a position
inconsistent with this Section 7.02 on any Tax return, except as otherwise
required by law or determination of the Internal Revenue Service.  In any
proceeding related to the determination of any Tax, no party shall contend or
represent that such treatment is not the correct treatment.  The parties
acknowledge and agree that the covenants of each party with respect to the Tax
treatment of the transactions contemplated herein are set forth in their
entirety in this Section 7.02, and there are no obligations of Buyer or Parent
with respect to the post-Closing operations of the Business contained here or
elsewhere in this Agreement.  For the avoidance of doubt, the parties
acknowledge and agree that the only post-Closing covenant with respect to the
operation of the Business is that which is set forth in Section 3.1 of the
Conversion Agreement, and the sole remedy in the event of a breach of such
provision is provided for and governed by Section 3.2 of the Conversion
Agreement.
 
7.03           Additional Tax Matters.  Buyer will pay all transfer,
documentary, sales, use, stamp, registration, recording and other such Taxes and
governmental fees (including any penalties and interest), as applicable,
incurred in connection with the transactions contemplated by this Agreement,
including the sale and transfer of the Business Assets; provided, however, that
Buyer shall be permitted to deduct fifty percent (50%) of the amount of any such
taxes against its obligation under the Conversion Agreement to provide up to
$2,000,000 of working capital (the allocation of such deduction against the
Budget (as defined in the Conversion Agreement) to be mutually reasonably
determined by David Weisberger and Buyer.   The parties
 

 
29

--------------------------------------------------------------------------------

 

will cooperate to the extent reasonably necessary to make such filings or
returns as may be required.  The parties will cooperate with each other and use
their reasonable commercial efforts to minimize the Taxes attributable to the
transfer of the Business Assets, subject to applicable law.
 
7.04           Fulfillment of Conditions  The parties hereto agree to use and to
cause their respective Affiliates to use their respective good faith
commercially reasonable efforts to fulfill, as soon as reasonably practicable,
the conditions to Closing set forth in Sections 8.01 and 8.02.
 
7.05           Bulk Transfer Laws.  Buyer acknowledges that Seller will not
comply with the provisions of any bulk transfer laws or tax laws relating to
bulk transfers of any jurisdiction in connection with the transactions
contemplated by this Agreement, waives any requirement of compliance with such
laws, and agrees that such non-compliance does not constitute a breach of any
representation or warranty of Seller contained in this Agreement notwithstanding
anything to the contrary in Article IV.
 
7.06           Record Retention Obligations.   Parent acknowledges that it has
been listed as the person that has been appointed as the custodian of the books
and records of BCM and agrees to retain such books and records for  the time
periods required by Financial Industry Regulatory Authority (“FINRA”) and to
otherwise comply with all other obligations of FINRA with respect thereto.
 
7.07           Series D Convertible Preferred Stock.   Seller, in its capacity
as a holder of Series C Preferred Stock, hereby consents to Parent’s
authorization, designation, creation and issuance of the Series D Convertible
Preferred Stock, par value $0.0001 per share, as contemplated by the Unit
Purchase Agreement among Parent, GFINET, Inc. and Oak Investment Partners XII,
Limited Partnership dated the same date as this Agreement.  Further, Seller
acknowledges and confirms that the transactions contemplated by this Agreement,
the above referenced Unit Purchase Agreement and the ancillary documents
referenced herein and therein shall not, and shall not be deemed to, constitute
a “Change of Control” under the Series C Designation Certificate.
 
ARTICLE VIII
CONDITIONS TO CLOSING
 
8.01           Conditions to Obligation of Buyer.  The obligations of Buyer to
purchase the Business Assets and assume the Assumed Obligations at the Closing
are subject to the satisfaction of each of the following conditions, unless
expressly waived by Buyer in writing:
 
(a)           (i) Seller shall have performed and satisfied in all material
respects its obligations hereunder required to be performed and satisfied at or
prior to the Closing; (ii) each of the representations and warranties of Seller
contained herein shall have been true and correct in all material respects as of
the date hereof and shall be true and correct in all material respects as of the
Closing Date; provided, however, that the representations and warranties that
are qualified by the term “material” or contain such terms as “Material Adverse
Effect” shall be true and correct in all respects, without regard to any such
qualifications; and (iii) Buyer shall have received a certificate signed by a
senior executive officer of Seller to the foregoing effect.
 

 
30

--------------------------------------------------------------------------------

 

(b)           No temporary restraining order, preliminary or permanent
injunction, cease and desist order or other order issued by any governmental
authority or any other legal restraint or prohibition preventing any transfer
contemplated hereby or the consummation of the Closing, or imposing Damages in
respect thereto, shall be in effect, and there shall be no pending or threatened
Proceeding by any governmental authority or by any other Person challenging or
in any manner seeking to restrict or prohibit the sale of the Business Assets or
the consummation of any other transactions contemplated hereby.
 
(c)           There shall not be, occur or be discovered any actions, events,
occurrences, developments, circumstances, facts, or changes (including any
damage, destruction or other casualty loss) that, individually or in the
aggregate, have had or that may be reasonably expected to have a Material
Adverse Effect.
 
(d)           Buyer shall have received all requisite approvals and made all
necessary or appropriate arrangements to be able to consummate the transactions
contemplated herein and commence operation of the Business immediately after the
Closing, each as set forth on Schedule 8.01(d).
 
(e)           Buyer shall have received executed counterparts to an employment
agreement that is in substantially the form attached hereto as Exhibit C from
each of the following individuals:  John Knox and David Weisberger.
 
(f)           The prior or simultaneous closing of the purchase and sale of
Series D Preferred Stock of Parent for at least $10,000,000 from Parent.
 
8.02           Conditions to Obligation of Seller.  The obligation of Seller to
sell the Business Assets at the Closing is subject to the satisfaction of each
of the following conditions unless expressly waived in writing by Seller:
 
(a)           (i) Buyer shall have performed and satisfied in all material
respects its obligations hereunder required to be performed and satisfied by it
at or prior to the Closing; (ii) each of the representations and warranties of
Buyer contained herein shall have been true and correct in all material respects
as of the date hereof and shall be true and correct in all material respects at
and as of the Closing Date; and (iii) Seller shall have received a certificate
signed by a duly authorized officer or representative of Buyer to the foregoing
effect.
 
(b)           No temporary restraining order, preliminary or permanent
injunction, cease and desist order or other order issued by any governmental
authority or any other legal restraint or prohibition preventing any transfer
contemplated hereby or the consummation of the Closing, or imposing Damages in
respect thereto, shall be in effect, and there shall be no pending Proceeding by
any governmental authority or by any other Person challenging or in any manner
seeking to restrict or prohibit the sale of the Business Assets or the
consummation of any other transactions contemplated hereby.
 
(c)           Buyer shall have delivered a copy of the certificate(s) for the
Shares.
 

 
31

--------------------------------------------------------------------------------

 

(d)           Seller shall have received (i) an executed copy of the Escrow
Agreement from the Escrow Agent and Buyer, (ii) an executed copy of the Bill of
Sale from Buyer and (iii) an executed copy of the Conversion Agreement from
Parent.
 
(e)           Seller shall have received an executed copy of the Voting
Agreement in the form attached as Exhibit D hereto from each of the parties
thereto.
 
(f)           Each of UBS, Bonds MX and Robert Jones shall have waived and
terminated, in form and substance acceptable to Seller, any and all rights to
the contingent performance shares referenced in the transaction agreements
previously entered into with respect to the sale and purchase of Parent’s Series
B Preferred Convertible Stock, par value $0.0001 per share, and/or Parent’s
Series B-1 Preferred Convertible Stock, par value $0.0001 per share, and such
parties shall have also waived any restrictions on the issuance by Parent of any
securities with anti-dilution price protection in connection with the
transactions contemplated by this Agreement.
 
ARTICLE IX
INDEMNIFICATION
 
9.01           Survivability of Representations, Warranties and Covenants.  All
covenants to be performed prior to the Closing Date shall survive the
Closing.  All representations and warranties of the parties shall survive the
Closing Date for a period of twenty-four (24) months following the Closing
Date.  Notwithstanding anything to the contrary above, the survival period for
any claim for indemnity as a result of a breach of a representation or warranty
otherwise limited by this Section 9.01 shall be extended automatically to
include any time period necessary to resolve such claim for indemnity if such
claim for indemnity was made before the expiration of the survival period but
not resolved prior to its expiration, and any such extension shall apply as to
the claim for indemnity asserted and not so resolved within such survival
period.  Liability for such item shall continue until such claim for indemnity
shall have been finally settled, decided or adjudicated.  All covenants to be
performed after the Closing Date shall continue indefinitely.
 
9.02           Agreement to Indemnify.
 
(a)           Seller (the “Seller Indemnitor”) shall indemnify, defend and hold
harmless Buyer and its affiliates, and their respective officers, directors,
employees, representatives and agents (collectively, the “Buyer Indemnitees”)
from, against and in respect of any and all Damages incurred by any Buyer
Indemnitee arising out of or as a result of: (i) any inaccuracy or
misrepresentation in or breach of any representation or warranty made by Seller
in any Transaction Agreement or any Exhibit or Schedule thereto; (ii) any breach
of any covenant or agreement made by Seller in any Transaction Agreement; (iii)
any Excluded Liability; and (iv) all fees and expenses incident to any of the
foregoing or incurred in investigating or attempting to avoid the same or to
oppose the imposition thereof, or in enforcing this indemnification.  
 
(b)           Buyer (the “Buyer Indemnitor”) shall indemnify, defend and hold
harmless Seller and its affiliates, and their respective officers, directors,
employees, representatives and agents (collectively, the “Seller Indemnitees”)
from, against and in respect of any and all Damages incurred by any Seller
Indemnitee arising out of or as a result of (i) any
 

 
32

--------------------------------------------------------------------------------

 

inaccuracy or misrepresentation in or breach of any representation or warranty
made by Buyer in any Transaction Agreement or any Exhibit or Schedule thereto;
(ii) any breach of any covenant or agreement made by either Buyer in any
Transaction Agreement; and (iii) all fees and expenses incident to any of the
foregoing or incurred in investigating or attempting to avoid the same or to
oppose the imposition thereof, or in enforcing this indemnification.
 
(c)           In the event that a Buyer Indemnitee or Seller Indemnitee (each an
“Indemnitee”) notifies the Seller Indemnitors or Buyer Indemnitor (each an
“Indemnitor”) of any claim for which indemnification is available pursuant to
Section 9.02(a) or Section 9.02(b), as the case may be, the Indemnitor shall,
within thirty (30) days after the date of such notice, pay to the Indemnitee the
amount of Damages payable pursuant to Section 9.02(a) or Section 9.02(b), as
applicable, and shall thereafter pay any other damages payable pursuant to
Section 9.02(a) or Section 9.02(b), as applicable, and arising out of the same
matter on demand unless the Indemnitor disputes in writing its liability for, or
the amount of, any such Damages within such 30-day period, in which case such
payment shall be made as provided above in respect of any matters or amounts not
so disputed and any Damages in respect of the matters so disputed shall be paid
within five (5) Business Days after any determination (by agreement of Buyer and
the Seller or by a court of competent jurisdiction in a final, non-appealable
decision) that the Indemnitor is liable therefor pursuant to Section 9.02(a) or
Section 9.02(b), as applicable.  For avoidance of doubt, an Indemnitor’s dispute
of liability shall not relieve it of any obligation that arises hereunder.
 
(d)           Notwithstanding Section 9.02(c), if a Buyer Indemnitee has a claim
for which indemnification is available pursuant to Section 9.02(a), unless
Seller, in its sole discretion, chooses to satisfy such claim in cash pursuant
to Section 9.02(c), such indemnification claim may only be satisfied by the
delivery of the Claim Shares from the Escrow Stock and, if such claim is a
Special Claim, the Supplemental Escrow Stock (if necessary to satisfy such claim
in full), and claims so satisfied shall be administered in accordance with the
procedures set forth in Sections 4 and 5 of the Escrow Agreement.
 
(e)           Promptly after receipt by an Indemnitee of notice of the assertion
of a third-party claim against it, such Indemnitee shall give notice to the
Indemnitor of the assertion of such third-party claim, provided that the failure
to notify the Indemnitor will not relieve the Indemnitor of any liability that
it may have to any Indemnitee, except for fees and costs incurred before
notification and to the extent thereafter that the Indemnitor is materially
prejudiced by the Indemnitee failure to give such notice.
 
9.03           Limitations on Indemnification Obligations.  Seller’s (and Seller
Indemnitor’s) aggregate liability in respect of indemnification pursuant to
Article IX will not exceed, and any Buyer Indemnitee’s sole remedy shall be, the
Escrow Stock; provided, however, that Seller’s (and Seller Indemnitor’s)
aggregate liability in respect of indemnification pursuant to Article IX for
Special Claims will not exceed the Escrow Stock and the Supplemental Escrow
Stock.  Buyer (and Buyer Indemnitor) will have no liability to any Seller
Indemnitee under this Agreement for a breach of Section 3.1 of the Conversion
Agreement.
 
9.04           Exclusive Remedy.  Notwithstanding anything in this Agreement to
the contrary, the sole and exclusive remedy of any Indemnitee for Damages with
respect to this Agreement
 

 
33

--------------------------------------------------------------------------------

 

and the transactions contemplated hereby which are the subject of
indemnification provisions in this Article IX shall be to make claims for
indemnification hereunder, and if such Indemnitee is a Buyer Indemnitee such
claim shall solely be made against the Escrow Stock (and the Supplemental Escrow
Stock, if applicable) under this Article IX; provided, however, that this
Section 9.04 shall not limit a party’s right to specific performance or
injunctive or other equitable relief or a party’s remedies with respect to a
breach of a covenant set forth in this Agreement or any other Transaction
Agreement to be performed after the Closing; provided, further, that this
Section 9.04 shall not limit a Buyer Indemnitee’s right to remedies with respect
to claims based upon fraud or intentional acts or omissions.
 
ARTICLE X
MISCELLANEOUS
 
10.01           Notices.  All notices, requests, demands, claims and other
communications hereunder shall be in writing and shall be deemed duly given: (a)
if personally delivered, when so delivered; (b) if mailed, seven (7) Business
Days after having been sent by first class, registered or certified U.S. mail,
return receipt requested, postage prepaid and addressed to the intended
recipient as set forth below; (c) if given by facsimile, once such notice or
other communication is transmitted to the facsimile number specified below,
provided that (i) the sending facsimile generates a transmission report showing
successful completion of such transaction, and (ii) if such facsimile is sent
after 5:00 p.m. local time at the location of the receiving facsimile, or is
sent on a day other than a Business Day, such notice or communication shall be
deemed given as of 9:00 a.m. local time at such location on the next succeeding
Business Day; or (d) if sent through a nationally-recognized overnight delivery
service that guarantees next day delivery, the Business Day following its
delivery to such service in time for next day delivery with all charges for next
Business Day delivery prepaid:
 

 
If to Seller:
 
Beacon Capital Strategies, Inc.
9th Floor
420 Madison Avenue
New York, New York 10017
Attn: David Weisberger
Fax: None
Telephone: None
 
With a copy to (which shall not constitute notice):
 
Duane Morris LLP
1540 Broadway
New York, New York 10036-4086
Attn: Michael D. Schwamm, Esq.
Fax: (212) 208-4451
Telephone: (212) 692-1054
 
and
 
Finn Dixon & Herling LLP
177 Broad Street
Stamford, Connecticut 06901
Attn: Michael J. Herling, Esq.
Fax: (203) 325-5001
Telephone: (203) 325-5000
 



 

 
34

--------------------------------------------------------------------------------

 

With a copy to (which shall not constitute notice):
 

 
If to Buyer or Parent:
 
Bonds.com Group, Inc.
529 5th Avenue, 8th Floor
New York, New York 10017
Attn: Chief Executive Officer
Fax: (212) 946-3999
 
With a copy to (which shall not constitute notice):
 
Hill Ward Henderson
101 E. Kennedy Blvd., Suite 3700
Tampa, Florida 33602
Attn: Mark A. Danzi
Fax: (813) 221-2900
Telephone: (813) 221-3900

 
Any Person entitled to notice may change the address to which notices, requests,
demands, claims and other communications hereunder are to be delivered by giving
the other parties notice in the manner herein set forth.
 
10.02           Amendments; No Waivers.  Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by Buyer and Seller, or in the case of a
waiver, by the party against whom the waiver is to be effective.  No waiver by a
party of any default, misrepresentation or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent occurrence.  No failure or delay by a party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.
 
10.03           Expenses.  Subject to Article IX and Sections 7.04 and 10.11
below, all costs and expenses incurred in connection with the negotiation and
execution of this Agreement and in closing and carrying out the transactions
contemplated hereby shall be paid by the party incurring such cost or expense.
 
10.04           Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.  Seller may not assign or delegate this Agreement nor any
of their respective rights, interests or obligations hereunder without the prior
written approval of Buyer; provided, however, that Seller may assign or delegate
its rights under this Agreement to one or more of the holders of the Series C
Preferred Stock so long as such holders are stockholders of Seller.  Buyer may
assign or delegate its rights under this Agreement (including the right to
acquire all or any portion of the Business Assets or the obligation to assume
all or any portion of the Assumed Obligations) to one or more affiliates of
Buyer or to any purchaser of all or substantially all or any substantial part of
Buyer’s business (by merger, sale or assets or otherwise), provided, however,
Buyer shall remain liable to Seller for the performance of its obligations under
this Agreement.  Any assignment or delegation in breach of this Section 10.04
shall be null and void.
 
10.05           Counterparts; Effectiveness.  This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto
 

 
35

--------------------------------------------------------------------------------

 

and hereto were upon the same instrument and delivered in person.  Signatures
transmitted electronically by .pdf file or facsimile shall be binding for all
purposes hereof.
 
10.06           Entire Agreement.  This Agreement (including the Schedules
referred to herein that are hereby incorporated by reference and the other
Transaction Agreements) constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior agreements,
understandings and negotiations, both written and oral, between the parties with
respect to the subject matter of this Agreement.
 
10.07           Severability; Third Party Beneficiaries.  If any provision of
this Agreement, or the application thereof to any Person, place or circumstance,
shall be held by an arbitral tribunal or court of competent jurisdiction to be
invalid, unenforceable or void, the remainder of this Agreement and such
provisions as applied to other Persons, places and circumstances shall remain in
full force and effect if, but only if, after excluding the portion deemed to be
unenforceable, the remaining terms shall provide for the consummation of the
transactions contemplated hereby in substantially the same manner as originally
set forth at the later of the date this Agreement was executed or last
amended.  Except with respect to indemnification of the Indemnitees, no
provision of this Agreement shall be deemed to create any third party
beneficiary rights in any Person, including any employee or former employee of
Seller or any beneficiary or dependent thereof.
 
10.08           Further Assurances.  From time to time (including after the
Closing), the parties will execute and deliver such other documents,
certificates, agreements and other writings and take such other actions as may
reasonably be necessary or requested by another party in order to consummate,
evidence or implement expeditiously the transactions contemplated by this
Agreement.
 
10.09           Public Announcements.  Before and after the Closing, the parties
agree to consult with each other before issuing any press release or making any
public statement with respect to this Agreement or the transactions contemplated
hereby and, except as may be required by applicable law, will not issue any such
public statement without the prior written consent of Buyer.
 
10.10           Governing Law.
 
(a)           This Agreement and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the State of New York, without
giving effect to principles of conflicts of law.
 
(b)            Any Proceeding arising out of or relating to this Agreement, any
other agreement or document relating to the Transaction Agreements or any of the
transactions contemplated may be brought in the courts of the State of New York,
County of New York, or, if it has or can acquire jurisdiction, in the United
States District Court for the Southern District of New York, each of the parties
irrevocably submits to the exclusive jurisdiction of each such court in any such
Proceeding, waives any objection it may now or hereafter have to venue or to
convenience of forum, agrees that all claims in respect of the Proceeding shall
be heard and
 

 
36

--------------------------------------------------------------------------------

 

determined only in any such court or any appellate court arising therefrom and
agrees not to bring any proceeding arising out of or relating to this Agreement,
any other agreement or document relating to the Transaction Agreements or any of
the transactions contemplated thereby in any other court.  The parties agree
that any of them may file a copy of this paragraph with any court as written
evidence of the knowing, voluntary and bargained-for agreement among the parties
irrevocably to waive any objections to venue or to convenience of
forum.  Process in any Proceeding referred to in the first sentence of this
Section 10.10 may be served on any party anywhere in the world in accordance
with Section 10.01 or applicable law.
 
(b)           THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER AGREEMENT OR
DOCUMENT RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  THE
PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT
AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG
THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY PROCEEDING
WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT, ANY OTHER AGREEMENT OR
DOCUMENT RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY SHALL INSTEAD BE TRIED
IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
 
10.11           Prevailing Party.  In the event a party commences an action to
enforce its rights pursuant to this Agreement, the prevailing party shall be
entitled to receive its attorneys’ fees and costs from the non-prevailing party.
 


 
[Signature Pages Follow]
 

 
37

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

   
BUYER:
             
Bonds.com MBS, Inc.
                     
By:
/s/ Michael O. Sanderson      
Name:   
Michael O. Sanderson      
Title:
CEO  








   
PARENT:
             
Bonds.com Group, Inc.
                     
By:
/s/ Jeffrey M. Chertoff      
Name:   
Jeffrey M. Chertoff      
Title:
CFO  








   
SELLER:
             
Beacon Capital Strategies, Inc.
                     
By:
/s/ David Weisberger      
Name:   
David Weisberger      
Title:
CEO  

 
 
38
